                                                                                                                                        J-
AO 472 (Rev. 06/19) Order of Detention Pending Trial (Modified - AHG 8/7/20)




                                      UNITED STATES DISTRICT C URTOCT 23 2020
                                                                      for the                          CLERK, U.S. DISTRICT COURT
                                                           Southern District of California          SOUTHE RN Dl_~Tf;l1C_U}F CALIFORNIA
                                                                                                   BY           V      - -·       DEP.UTY




                      United States of America                                 )
                                      V.                                       )
                                                                               )              Case No.   2u #1 J c..{(bOlt}
                                                                               )
     &(On ]))viJ                  [zurvl I                                     )
                                  Defendant



                                                            DETENTION ORDER
                                                         Part I - Eligibility for Detention

 Upon motion of: D the Government, in a case involving an enumerated offense, 18 U.S.C. § 3142(f)(l), or
                 ~ the Government or Court, in a case involving a serious flight risk, 18 U.S.C. § 3142(f)(2)(A), or
                 D the Government or Court, in a case involving serious obstruction risk, 18 U.S.C. § 3142(f)(2)(B),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of
fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                                  Part II - Analysis and Statement of the Reasons for Detention

      After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because:

       ~  Flight Risk: The Court finds by a preponderance of evidence that no condition or combination of
       conditions of release will reasonably assure the defendant's appearance as required.

       D Dangerousness: The Court finds by clear and convincing evidence that no condition or combination of
       conditions of release will reasonably assure the safety of any other person and the community.

       D Waiver: The defendant knowingly and voluntarily waived the right to conditions of pretrial release at
       this time, without prejudice to seek conditions of pretrial release at a later date.




                                                                                                                                    Page I of2
          )>



AO 472 (Rev. 06/ 19) Order of Detention Pending Trial (Modified - AHG 8/7/20)


In addition to any findings made on the record at the hearing, the reasons for detention include the following:

                D Nature and circumstances of the offense
               181 Subject to lengthy period of incarceration if convicted
               ~ Unstable mental condition
               ~ History of violence or use of weapons
               D Attempt( s) to evade law enforcement or escape
               rti Criminal history
               ~ Failure(s) to appear in court as ordered
               D On probation, parole, or supervision during the current offense/arrest
               [)g Violations of probation, parole, or supervised release
               D Lack of stable residence
               D Subject to removal or deportation after serving any period of incarceration
               D Lack of significant family ties
               •   Significant family or other ties outside the United States
               •   Lack of significant community ties
               D Lack of stable employment
               D Lack of financially responsible sureties
               •   Dishonest conduct, false statements, or fraud
               D Use of alias( es) or false documents
               pl] History of alcohol or substance abuse
               D Lack of financial ties
               [19 Weight of evidence against the defendant is strong (least important factor)

OTHER REASONS OR FURTHER EXPLANATION:




                                                  Part III - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity
for private consultation with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility must deliver the defendant to a United States
Marshal for the purpose of an appearance in connection with a court proceeding.




               Dated:   tt)] l ~, ;;l. u ~o                                      ~- ~
                                                                                Hon. Allison H. Goddard
                                                                                United States Magistrate Judge


                                                                                                                 Page 2of2
